

117 S2904 IS: Department of Defense Artificial Intelligence Metrics Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2904IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish performance objectives and accompanying metrics for the incorporation of artificial intelligence and digital readiness into Department of Defense platforms, processes, and operations, and for other purposes.1.Short titleThis Act may be cited as the Department of Defense Artificial Intelligence Metrics Act of 2021.2.Artificial intelligence metrics(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall—(1)review the potential applications of artificial intelligence and digital technology to Department of Defense platforms, processes, and operations; and(2)establish performance objectives and accompanying metrics for the incorporation of artificial intelligence and digital readiness into such platforms, processes, and operations. (b)Performance objectives and accompanying metrics(1)Skill gapsIn carrying out subsection (a), the Secretary shall require each secretary of a military department and the head of each component of the Department shall—(A)(i)conduct a comprehensive review of skill gaps in the fields of software development, software engineering, knowledge management, data science, and artificial intelligence;(ii)assess the number and qualifications of civilian personnel needed for both management and specialist tracks in such fields; (iii)assess the number of military personnel (officer and enlisted) needed for both management and specialist tracks in such fields; and (B)establish recruiting, training, and talent management performance objectives and accompanying metrics for achieving and maintaining staffing levels needed to fill identified gaps and meet the needs of the Department for skilled personnel. (2)AI modernization activitiesIn carrying out subsection (a), the Secretary shall—(A)assess investment by the Department in artificial intelligence innovation, science and technology, and research and development;(B)assess investment by the Department in test and evaluation of artificial intelligence capabilities; and(C)establish performance objectives and accompanying metrics for artificial intelligence modernization activities of the Department.(3)Exercises, wargames, and experimentationTo assist the Secretary in carrying out subsection (a), the Chairman of the Joint Chiefs of Staff shall—(A)assess the integration of artificial intelligence into war-games, exercises, and experimentation; and(B)develop performance objectives and accompanying metrics for such integration.(4)Logistics and sustainmentIn carrying out subsection (a), the Secretary shall require the Under Secretary of Defense for Acquisition and Sustainment—(A)to assess the application of artificial intelligence in logistics and sustainment systems; and(B)to establish performance objectives and accompanying metrics for integration of artificial intelligence in the Department of Defense logistics and sustainment enterprise.(5)Business AI applicationsIn carrying out subsection (a), the Secretary of Defense shall—(A)assess the integration of artificial intelligence for administrative functions that can be performed with robotic process automation and artificial intelligence-enabled analysis; and(B)establish performance objectives and accompanying metrics for the integration of artificial intelligence in priority business process areas of the Department, including the following:(i)Human resources.(ii)Budget and finance, including audit.(iii)Retail.(iv)Real estate.(v)Health care.(vi)Logistics.(vii)Such other business processes as the Secretary considers appropriate.(c)Report to CongressNot later than 120 days after the completion of the review required by subsection (a)(1), the Secretary shall submit to the congressional defense committees (as defined in section 101(a) of title 10, United States Code) a report on—(1)the findings of the Secretary with respect to the review and any action taken or proposed to be taken by the Secretary to address such findings; and(2)the performance objectives and accompanying metrics established under subsections (a)(2) and (b).